DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the art on record does not reasonably suggest or teach reading a portion of pixel data of an array of pixels stored in a first memory, where the array of pixels including a first number of successive rows of pixels and a second number of successive columns of pixels, the portion of the pixel data corresponding to a sub-array of the array of pixels include a third number of successive rows of pixels and a fourth number of successive columns of pixels, the third number is smaller than the first number, and the fourth number is determined based on a quantization bit width of the pixel data and is smaller than the second number; and where the third number of successive rows of pixels and the fourth number of successive columns of pixels defines one or more macro blocks, a number of the one or more macro blocks for different quantization bit widths is associated with a number of access operations performed to the first memory, and a storage space of the second memory for storing the pixel data read in subsequent access operations is  proportional to the number of access operations performed to the first memory when the number of access operations are performed to the first memory consecutively.
The closest prior art, Yamori et al. (U.S. Pub. No. 2010/0074338 A1) and Govindaswamy et al. (U.S. Pub. No. 2007/0248274 A1), either singularly or in combination, fails to anticipate or render obvious the above limitations.
Any comments considered necessary by applicant must be submitted no later than the 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Saito et al. (US 20150016750 A1)
Kondo et al. (US 6181632 B1)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILL D SECHSER whose telephone number is (571)272-0766.  The examiner can normally be reached on Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH USTARIS can be reached on 571-272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 


/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483                                                                                                                                                                                                        



/JILL D SECHSER/Examiner, Art Unit 2483